Ehrlich, C. J.,
(dissenting.) The court of appeals in Lake, etc., Bank v. Judson, 122 N. Y. 278, 25 N. E. Rep. 367, holds that the test in determining-which side has the affirmative of the issue is to inquire whether, without any proof, the plaintiff, upon the pleadings, is entitled to recover upon all causes of action alleged in his complaint. See page 284, 122 N. Y., and page 369,. 25 N. E. Rep. We would willingly subscribe to this view of the law, but for the fact, on which the trial judge no doubt acted, that our appellate tribunal (the court of common pleas) has decided that the right to open and close the case is to be determined, not from the pleadings alone, butefrom the admissions of counsel at the commencement of the trial. Katz v. Kuhn, 9 Daly, at page 166. Judge Van Hoesen in that case says: “It is difficult to see any good reason why the form in which the defendant admits that the plaintiff will be entitled to recover, unless an affirmative defense is established, should control the substantial rights of the parties;” and, the same line of *146argument, he states: “There is no good reason for a distinction between the effect of an admission in the pleadings and the effect of an admission made at the trial;” and a judgment in an action, in which the defendant has been awarded the affirmative, was, under circumstances similar to those disclosed here, affirmed. We must follow Katz v. Kuhn. supra, until the common pleas reconsiders its rule. The defense to the note sued upon was fraud, and it was established to the satisfaction of the jury, for they found a verdict in favor of the defendant. When the fraud was proved it became the duty of the plaintiff to show that he was a bona fide holder for value; that is to say, that he parted with money or something of value on the faith of the note sued upon. Coddington v. Bay, 20 Johns. 637; Stalker v. McDonald, 6 Hill, 93; Farrington v. Bank, 24 Barb. 555; Moore v. Ryder, 65 N. Y. 438; Bank v. Diefendorf, 123 N. Y. 191, 25 N. E. Rep. 403. The plaintiff parted with nothing here, unless it be a check of $150, and in reference to that the plaintiff made no request for a verdict for that amount. The plaintiff tried the case on the theory that he was entitled to the whole amount claimed or nothing, and he is bound by the position he then took. The defendant’s counsel requested the trial judge to charge that “if plaintiff; in taking the note in suit, paid only $150 in cash to Mr. Yeaton, then the plaintiff can recover only the amount so paid.” The court refused so to charge, and the plaintiff apparently acquiesced in this ruling, a circumstance confirming the plaintiff’s theory that he ivas entitled to all or nothing. In addition to this the plaintiff was the only witness as to the payment, and, being interested, the jury are not bound to believe his statement in that regard. Gildersleeve v. Landon, 73 N. Y. 609; Honegger v. Wettstein, 94 N. Y. 252-261. The plaintiff did not move for a direction in his favor. Indeed, he tried the case on the assumption that the jury would award him all he demanded. It was misplaced confidence. It has been held that by not asking the court to direct a verdict in his favor the party conceded that there was sufficient evidence to carry the case to the jury, and having consented to a decision by that tribunal, and having taken his chances of a favorable verdict, which would have concluded his opponent upon the facts, he should not afterwards be permitted to allege that the verdict is without evidence, or insufficiently supported by the evidence, and for that reason against law. Rowe v. Stevens, 34 N. Y. Super. Ct. 436; Sickels v. Gillies, 45 How. Pr. 94; Pollock v. Brennan, 39 N. Y. Super. Ct. 477. Eor these reásons, and those assigned by the learned trial judge in his opinion denying the motion for a new trial, the judgment appealed from should be affirmed, with costs.